Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC § 101
Although claims 1-13 contain abstract ideas, they are deemed patent eligible under 35 USC § 101 for the following reasons.  First the claim clearly has significant additional elements including “using at least one wellbore tool in the wellbore to obtain flexural wave test data”.  It further teaches training a machine learning processor to identify clinging Ps.  The abstract ideas are integrated into these elements with the end result of the practical application of determining a potential contaminated cement location and the top of cement location of the cement of the wellbore.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the overall limitations of claim 1 when taken as a hole.
The key novelty is the determination of a clinging P for the wellbore.  The specification clearly explicitly defines the novel term as:
When the annular fill is comprised of a solid with a compressional wave velocity that intersects the dispersive flexural mode phase velocity curve within the signal frequency bandwidth, phase matching to a headwave in the annulus occurs and an additional contribution that follows closely the arrival from within the casing is observed: a feature referred to as a "clinging P" (with "P" referring to P- or compressional waves).
Although the prior art has many examples of measuring headwaves OR flexural waves in the analysis of cement integrity, the combination of the two in a phase matched manner is not taught.
Bose et al., 2018/0149019, teaches a method for analyzing cement integrity in casings.  Bose et al. teaches using any number of ultrasonic measurements including flexural and compressional modes in the cement and casing.  However the teaching is silent concerning any determination of an attribute of a “clinging P” of the claimed invention.
Skataric et al., US 10,995,606, teaches analysis of sonic measurements in a wellbore FIG. 1f which include Stoneley, Flexural and Shear slowness, but is silent concerning any determination of an attribute of a “clinging P” of the claimed invention.
Lemarenko et al., US 2017/0176622, teaches acoustic techniques for determining the quality of the cement behind a casing, FIG. 4, [0036], but is silent concerning any determination of an attribute of a “clinging P” of the claimed invention.
ZEROUG et al., US 2015/0198732, teaches analysis of cement acoustic properties and considers the extensional and flexural modes of a steel plate in developing the analysis for the casing behavior (Fig. 7).  ZEROUG et al. is silent concerning any determination of an attribute of a “clinging P” of the claimed invention.
Morris et al., “Application of Enhanced Ultrasonic Measurements for Cement and Casing Evaluation”, 2007, teaches using flexural wave mode to image the cement surrounding a casing.  However Morris et al. is silent concerning any determination of an attribute of a “clinging P” of the claimed invention.
Thus claim 1 is allowed.  Claims 2-13 are dependent on claim 1 and are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/REGIS J BETSCH/Primary Examiner, Art Unit 2857